Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “side shifter” (claim 12) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 7, 8, 9, 10, 11, 13, 14, 15 & 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pangrazio (US 2017/0129754) in view of Bradley (US 4,323,132).
With respect to claims 1, 7, 8, 9, 10, 11, 13, 14, 15 & 16 Pangrazio discloses a lift truck attachment system comprising:
a lift truck carriage 24, 48 comprising:
one or more support brackets 60A, 60B;
an upper carriage support 76A (the uppermost elements labeled #76A in FIG. 2) secured to a support bracket; and
a lower carriage support 76A (the lowermost elements labeled 76A in FIG. 2) secured to a support bracket and spaced from an upper carriage support, wherein a lift truck carriage is dimensioned to fit at least partially between masts 20A, 20B (FIG. 8 reproduced below) of a lift truck; and 
a weighing device comprising:
a base portion 50, a base portion configured to be removably secured to either an upper carriage support or a lower carriage support of a lift truck carriage via an attachment 80A, 80B; and
a carriage scale 54 removably secured to a base portion.

    PNG
    media_image1.png
    290
    685
    media_image1.png
    Greyscale


	Bradley discloses-
a base portion 37, a base portion configured to be removably secured to either an upper carriage support 23 or a lower carriage support 22 of a lift truck carriage via an attachments 51, 52; and
a carriage scale 44 removably secured to base portion 37, a carriage scale configured to support forks 33, 33, e.g. load handling fixtures.
Therefore, it would have been obvious to one of ordinary skill in the art to modify the invention of Pangrazio to include Bradley’s carriage scale removably secured to a base portion, and configured to support load handling fixtures such that “the scale frame may be readily attached or removed from the conventional lift frame of the fork lift truck without modifying the lift frame in any way. Alternatively, the scale frame and mounting adapter can be removed from the fork lift truck and thereby permit the lifting forks to be mounted on the lift frame in the conventional manner.”
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pangrazio in view of Bradley and further in view of Marsden (US 3,738,512) 
As shown in the rejections of claims 1 & 10 above Pangrazio discloses attachments that extend into a space between masts of a lift truck to secure a device assembly to a lift truck carriage. Pangrazio does not disclose a device that is a side-shifter. 

Allowable Subject Matter
Claims 3, 4, 5, 6, 17, 18 & 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY W ADAMS whose telephone number is (571)272-8101. The examiner can normally be reached Mon - Fri, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GREGORY W ADAMS/           Primary Examiner, Art Unit 3652